*452Orders, Supreme Court, Bronx County (Alexander W Hunter, Jr., J.), entered February 9, 2010 and April 30, 2010, which, to the extent appealed from, imposed sanctions in the amount of $7,500 against defendants’ counsel payable to the Lawyers’ Fund for Client Protection, unanimously affirmed, without costs.
The imposition of sanctions was warranted in light of the “frivolous conduct” engaged in by defendants’ counsel in connection with this action (22 NYCRR 130-1.1 [a], [c]). The record demonstrates that counsel blatantly disregarded the court’s preclusion ruling and advanced meritless arguments during trial and her summation (see Matter of Rachel’s Trousseau [Warshaw Woolen Assoc.], 249 AD2d 148 [1998], lv denied 92 NY2d 810 [1998]). Concur—Sweeny, J.P., Moskowitz, DeGrasse, Freedman and Richter, JJ.